ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                )
                                            )
MicroTechnologies, LLC                      )      ASBCA No. 60353
                                            )
Under Contract No. W91QUZ-11-D-0010         )

APPEARANCE FOR THE APPELLANT:                      Lewis P. Rhodes, Esq.
                                                    Assistant General Counsel

APPEARANCES FOR THE GOVERNMENT:                    Raymond M. Saunders, Esq.
                                                    Army Chief Trial Attorney
                                                   CPT Meghan E. Mahaney, JA
                                                    Trial Attorney

                               ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 1 March 2016




                                                MICHAEL T. PAUL
                                                Administrative Judge
                                                Armed Services Board
                                                of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60353, Appeal of MicroTechnologies,
LLC, rendered in conformance with the Board's Charter.

      Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals